Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-2 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoBSellPage
                 Exhibit D: Motion          Part63of Page
                                                     9    1 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-2 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoBSellPage
                 Exhibit D: Motion          Part73of Page
                                                     9    2 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-2 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoBSellPage
                 Exhibit D: Motion          Part83of Page
                                                     9    3 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-2 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                  Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                             ExhibittoBSellPage
                 Exhibit D: Motion          Part93of Page
                                                     9    4 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                         Page
                                            Part13of 49
                                                     Page 5 of 25




                   Exhibit C
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                         Page
                                            Part23of 49
                                                     Page 6 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                         Page
                                            Part33of 49
                                                     Page 7 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                         Page
                                            Part43of 49
                                                     Page 8 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                  Doc71-14
                        15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                         Page
                                            Part53of 49
                                                     Page 9 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                     Entered02/16/21
                                                             04/07/2116:28:40
                                                                      17:04:33 Desc
                                                                               Desc
                             ExhibittoCSellPage
                 Exhibit D: Motion          Part 63 of Page
                                                       49 10 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                     Entered02/16/21
                                                             04/07/2116:28:40
                                                                      17:04:33 Desc
                                                                               Desc
                             ExhibittoCSellPage
                 Exhibit D: Motion          Part 73 of Page
                                                       49 11 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                     Entered02/16/21
                                                             04/07/2116:28:40
                                                                      17:04:33 Desc
                                                                               Desc
                             ExhibittoCSellPage
                 Exhibit D: Motion          Part 83 of Page
                                                       49 12 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                     Entered02/16/21
                                                             04/07/2116:28:40
                                                                      17:04:33 Desc
                                                                               Desc
                             ExhibittoCSellPage
                 Exhibit D: Motion          Part 93 of Page
                                                       49 13 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart10
                                                 3 ofPage
                                                      49 14 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart11
                                                 3 ofPage
                                                      49 15 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart12
                                                 3 ofPage
                                                      49 16 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart13
                                                 3 ofPage
                                                      49 17 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart14
                                                 3 ofPage
                                                      49 18 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart15
                                                 3 ofPage
                                                      49 19 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart16
                                                 3 ofPage
                                                      49 20 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart17
                                                 3 ofPage
                                                      49 21 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart18
                                                 3 ofPage
                                                      49 22 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart19
                                                 3 ofPage
                                                      49 23 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart20
                                                 3 ofPage
                                                      49 24 of 25
Case21-10327-elf
Case 21-10327-elf Doc
                   Doc71-14
                         15-3 Filed
                                Filed02/16/21
                                       04/07/21 Entered
                                                   Entered02/16/21
                                                           04/07/2116:28:40
                                                                    17:04:33 Desc
                                                                             Desc
                            Exhibit to
                 Exhibit D: Motion   C Sell
                                        PagePart21
                                                 3 ofPage
                                                      49 25 of 25
